DISMSIS and Opinion Filed January 11, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00327-CV

    RAKIYA R. E. AKWA- DIALLO AND ALPHA DIALLO CAMARA,
                          Appellants

                                          V.

 CITY OF GARLAND, GARLAND INDEPENDENT SCHOOL DISTRICT,
   DALLAS COUNTY, AND RESOLUTION FINANCE, LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-18-01505

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns

      Before the Court is Resolution Finance, LLC’s motion to dismiss this appeal

based on appellants’ failure to file a brief that complies with the briefing

requirements of the Texas Rules of Appellate Procedure.

      Texas Rule of Appellate Procedure 38.1 sets forth the required contents for an

appellant’s brief. See TEX. R. APP. P. 38.1. In relevant part, the rule requires the

brief to state concisely the issues being raised; provide understandable, succinct, and
clear argument for why the issues have merit in fact and law; be supported by

references to the clerk’s and reporter’s records; and, cite and apply relevant legal

authorities. See id. 38.1(f), (i); Bolling v. Farmers Branch Indep. Sch. Dist., 315

S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). If the appellate court is unable

to discern or must guess what the issues are, the brief fails. Bolling, 315 S.W.3d at

896. A brief also fails if it does not include record references or citations to

applicable legal authority. Id. A deficient brief need not be reviewed for a decision

on the merits and may support dismissal of the appeal. Id. at 895-96.

      Appellants, who are appearing pro se in this tax delinquency case, have filed

two briefs. The first brief was wholly deficient, failing to include any of the required

content. See TEX. R. APP. P. 38.1(a)-(k). Although we notified appellants of the

deficiencies and directed them to file a compliant brief, their corrected brief is also

deficient. Significantly, it presents no legal issues.

      Appellants assert four bases for appealing in their one-and-a-half-page

corrected brief: (1) they were informed by a clerk that they did not owe any taxes

and they were unable to confirm this information with “the lawyers[;]” (2) they

placed a “for sale” sign on the property, but the sign was removed by an unknown

person; (3) they own no other property, and they are trying to sell this property to

satisfy all debtors, including the IRS; and, (4) the agreement with Resolution Finance

called for any disputes to be submitted to “a third party for an amicable resolution.”

This last basis is the closest to an issue, but it is (1) limited to one sentence – “Our

                                          –2–
agreement with Resolution Finance was to submit any dispute to a third Party for an

amicable resolution before any lawsuit, which did not occur in this case.”; (2)

unsupported by references to the record; and, (3) unsupported by legal authority

demonstrating the failure to participate in alternative dispute resolution was harmful

error, see TEX. R. APP. P. 44.1(a) (reversible error in civil cases).

      A reviewing court may dismiss an appeal based on a deficient brief. See

Bolling, 315 S.W.3d at 895-96. Although appellants filed a response to Resolution

Finance’s motion, they failed to provide any substantive argument that would

support allowing the appeal to proceed or request another opportunity to file a

compliant brief. Accordingly, because appellants’ corrected brief is deficient, we

grant the motion and dismiss the appeal. See id.




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE


200327F.P05




                                          –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

RAKIYA R. E. AKWA-DIALLO                      On Appeal from the 193rd Judicial
AND ALPHA DIALLO CAMARA,                      District Court, Dallas County, Texas
Appellants                                    Trial Court Cause No. TX-18-01505.
                                              Opinion delivered by Chief Justice
No. 05-20-00327-CV          V.                Burns, Justices Molberg and Nowell
                                              participating.
CITY OF GARLAND, GARLAND
INDEPENDENT SCHOOL
DISTRICT, DALLAS COUNTY,
AND RESOLUTION FINANCE,
LLC, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees City of Garland, Garland Independent School
District, Dallas County, and Resolution Finance, LLC recover their costs, if any, of
this appeal from appellants Rakiya R. E. Akwa-Diallo and Alpha Diallo Camara.


Judgment entered January 11, 2021.




                                        –4–